Case 3:20-cv-00098-REP Document 144 Filed 04/15/20 Page 1 of 4 PageID# 3487



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


STEVES AND SONS, INC.,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
                                                                 Civil Action No. 3:20-cv-00098
       v.                                            )
                                                     )
JELD-WEN, INC.,                                      )
                                                     )
                         Defendant.                  )
                                                     )

 DEFENDANT JELD-WEN, INC.’S MOTION TO DISMISS COUNTS ONE AND TWO
   OF PLAINTIFF STEVES AND SONS, INC.’S FIRST AMENDED COMPLAINT
                   FOR FAILURE TO STATE A CLAIM

       Defendant JELD-WEN, Inc. (“JELD-WEN”), by counsel, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, hereby moves for an order dismissing Counts One and Two of

the First Amended Complaint filed by Plaintiff Steves and Sons, Inc. (“Steves”) on April 3, 2020,

for failure to state a claim upon which relief may be granted.

       As set forth more fully in the accompanying memorandum of law, the grounds for this

motion are as follows:

       1.      Steves does not, and cannot, plausibly allege facts showing antitrust impact or

antitrust injury to support its claim in Count One for a violation of Section 7 of the Clayton Act.

       2.      Steves’ tortious-interference claim in Count Two must be dismissed under

Delaware’s “bootstrapping” doctrine.

       3.      In the alternative, Steves’ tortious-interference claim in Count Two fails as a matter

of law because Steves has failed to adequately allege either of the two types of tortious-interference

claims recognized by Delaware law.
Case 3:20-cv-00098-REP Document 144 Filed 04/15/20 Page 2 of 4 PageID# 3488



       Therefore, JELD-WEN respectfully requests that the Court issue an order dismissing

Counts One and Two of the Complaint with prejudice.



       Dated: April 15, 2020                     Respectfully submitted,


                                                 JELD-WEN, Inc.

                                                 By counsel

                                                 /s/ Brian C. Riopelle
                                                 Brian C. Riopelle (VSB #36454)
                                                 Gregory J. DuBoff
                                                 McGuireWoods LLP
                                                 Gateway Plaza
                                                 800 East Canal Street
                                                 Richmond, VA 23219
                                                 (804) 775-1084 – Tel.
                                                 (804) 698-2150 – Fax
                                                 briopelle@mcguirewoods.com

                                                 Attorneys for Defendant




                                             2
Case 3:20-cv-00098-REP Document 144 Filed 04/15/20 Page 3 of 4 PageID# 3489



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of April 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
       Munger, Tolles & Olson LLP


                                                 3
Case 3:20-cv-00098-REP Document 144 Filed 04/15/20 Page 4 of 4 PageID# 3490



     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                           /s/ Brian C. Riopelle
                                           Brian C. Riopelle (VSB #36454)
                                           McGuireWoods LLP
                                           Gateway Plaza
                                           800 East Canal Street
                                           Richmond, VA 23219
                                           (804) 775-1084 – Tel.
                                           (804) 698-2150 – Fax
                                           briopelle@mcguirewoods.com

                                           Attorney for Defendant




                                       4
